DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Korean Patent Application No. KR10-2019-0149939, filed on November 20, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Zhang et al “The effect of see-through truck on driver monitoring patterns and responses to critical events in truck platooning (“https://research.utwente.nl/en/publications/the-effect-of-see-through-truck-on-driver-monitoring-patterns-and”)”.

Regarding claim 1, Zhang discloses an apparatus for displaying a virtual lane, the apparatus comprising (see Zhang page “845” and figure 1 regarding a vehicle ahead of the own vehicle showing in the viewpoint a display with the information of the lane ahead of the preceding vehicle “In the critical event trials, 10 participants drove behind a normal lead truck and 12 drove behind a lead truck which had a simulated screen attached to the rear of the truck showing the images of the road before the lead truck, thus giving the impression of a see-through truck (see Fig. 1)” and via page “851” “It would be of interest to investigate the effects of in-vehicle see-through displays implemented in truck platooning in future studies”) a processor configured to generate the virtual lane by converting lane information of a preceding vehicle into lane information viewed in a viewpoint of a host vehicle, in platooning; and a display configured to display the virtual lane (see Zhang page “845” and figure 1 regarding a vehicle ahead of the own vehicle showing in the viewpoint a display with the information of the lane ahead of the preceding vehicle “In the critical event trials, 10 participants drove behind a normal lead truck and 12 drove behind a lead truck which had a simulated screen attached to the rear of the truck showing the images of the road before the lead truck, thus giving the impression of a see-through truck (see Fig. 1)” and via page “851” “It would be of interest to investigate the effects of in-vehicle see-through displays implemented in truck platooning in future studies” Virtual lane is the camera image road lanes since it is not an image seen by vehicle viewing the simulated screen on the back of the truck. The screen is displaying view as if truck wasn’t there blocking vehicle’s viewpoint).

    PNG
    media_image1.png
    270
    596
    media_image1.png
    Greyscale

Regarding claim 3, Zhang discloses wherein the processor is configured to: convert the converted lane information viewed in the viewpoint of the host vehicle into lane information viewed in a viewpoint of an augmented reality image (see Zhang page “845” and figure 1 regarding a vehicle ahead of the own vehicle showing in the viewpoint a display with the information of the lane ahead of the preceding vehicle “In the critical event trials, 10 participants drove behind a normal lead truck and 12 drove behind a lead truck which had a simulated screen attached to the rear of the truck showing the images of the road before the lead truck, thus giving the impression of a see-through truck (see Fig. 1)” and via page “851” “It would be of interest to investigate the effects of in-vehicle see-through displays implemented in truck platooning in future studies”).

Regarding claim 13, Zhang discloses wherein the processor is configured to: display a route of the host vehicle by converting the route of the host vehicle into a route viewed in a viewpoint of an augmented reality image (see Zhang page “845” and figure 1 regarding a vehicle ahead of the own vehicle showing in the viewpoint a display with the information of the lane ahead of the preceding vehicle “In the critical event trials, 10 participants drove behind a normal lead truck and 12 drove behind a lead truck which had a simulated screen attached to the rear of the truck showing the images of the road before the lead truck, thus giving the impression of a see-through truck (see Fig. 1)” and via page “851” “It would be of interest to investigate the effects of in-vehicle see-through displays implemented in truck platooning in future studies”).

Regarding claim 20, Zhang discloses method for displaying a virtual lane, the method comprising: generating, by a processor, the virtual lane by converting lane information of a preceding vehicle into lane information viewed in a viewpoint of a host vehicle, in platooning; and displaying, by a display, the virtual lane obtained through the conversion in the viewpoint of the host vehicle. (see Zhang page “845” and figure 1 regarding a vehicle ahead of the own vehicle showing in the viewpoint a display with the information of the lane ahead of the preceding vehicle “In the critical event trials, 10 participants drove behind a normal lead truck and 12 drove behind a lead truck which had a simulated screen attached to the rear of the truck showing the images of the road before the lead truck, thus giving the impression of a see-through truck (see Fig. 1)” and via page “851” “It would be of interest to investigate the effects of in-vehicle see-through displays implemented in truck platooning in future studies”).

    PNG
    media_image1.png
    270
    596
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable in view of Zhang et al “The effect of see-through truck on driver monitoring patterns and responses to critical events in truck platooning (“https://research.utwente.nl/en/publications/the-effect-of-see-through-truck-on-driver-monitoring-patterns-and”)” in view of Li et al. (US 2021/0350709 A1).

Regarding claim 2, Zhang fails to explicitly teach wherein the processor is configured to: determine whether a failure occurs during the platooning, based on at least one of a communication state, a front sensor state, or an inter-vehicle distance state.
However Li teaches wherein the processor is configured to: determine whether a failure occurs during the platooning, based on at least one of a communication state, a front sensor state, or an inter-vehicle distance state (see Li paragraph “0032” regarding the inter-vehicle distance being small that can cause failure to V2V communication “the applicant found that the current V2V communication only has one single V2V device provided at each vehicle. In this case, if the V2V device fails and thus the communication fails, since the distance between vehicles is very small, the information sharing channel between the vehicles is blocked, and rear-end collisions are very likely to occur.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Effect of See-Through Truck on Driver Monitoring Patterns and Responses to Critical Events in Truck Platooning of Zhang to ensure stability of V2V communication and avoid V2V communication failure (Li paragraph “0032”).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable in view of Zhang et al “The effect of see-through truck on driver monitoring patterns and responses to critical events in truck platooning (“https://research.utwente.nl/en/publications/the-effect-of-see-through-truck-on-driver-monitoring-patterns-and”)” in view of Matsui et al (US 2022/0072959 A1).
Regarding claim 7, Zhang fails to explicitly teach wherein the processor is configured to: determine whether generation of a route of the host vehicle is possible, based on a measurement state of at least one of a vehicle speed, a yaw rate, or a steering angle of the host vehicle.
However Matsui teaches wherein the processor is configured to: determine whether generation of a route of the host vehicle is possible, based on a measurement state of at least one of a vehicle speed, a yaw rate, or a steering angle of the host vehicle (see Matsui paragraph “0089” regarding displaying a virtual image in accordance with the yaw angle “the display determiner 52c determines whether or not to display the virtual image Iv on the basis of the yaw angle variation amount of the vehicle 200. On the other hand, in the present embodiment, it is possible to determine whether or not to display the virtual image Iv on the basis of a change in the inclination in the pitch direction of the vehicle 200.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Effect of See-Through Truck on Driver Monitoring Patterns and Responses to Critical Events in Truck Platooning of Zhang to reduce a sense of incongruity or discomfort given to the viewer when a display position of an image is corrected. (Matsui paragraph “0089”).
Regarding claim 8, Zhang fails to explicitly teach wherein the processor is configured to: generate the route of the host vehicle based on the at least one of the vehicle speed, the yaw rate, or the steering angle.
However Matsui teaches wherein the processor is configured to: generate the route of the host vehicle based on the at least one of the vehicle speed, the yaw rate, or the steering angle (see Matsui paragraph “0089” regarding displaying a virtual image in accordance with the yaw angle “the display determiner 52c determines whether or not to display the virtual image Iv on the basis of the yaw angle variation amount of the vehicle 200. On the other hand, in the present embodiment, it is possible to determine whether or not to display the virtual image Iv on the basis of a change in the inclination in the pitch direction of the vehicle 200.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Effect of See-Through Truck on Driver Monitoring Patterns and Responses to Critical Events in Truck Platooning of Zhang to reduce a sense of incongruity or discomfort given to the viewer when a display position of an image is corrected. (Matsui paragraph “0089”).

Regarding claim 9, Zhang fails to explicitly teach wherein the processor is configured to: display the route of the host vehicle on a virtual lane, which is generated through a conversion in the viewpoint of the host vehicle.
However Matsui teaches wherein the processor is configured to: display the route of the host vehicle on a virtual lane, which is generated through a conversion in the viewpoint of the host vehicle (see Matsui paragraph “0089” regarding displaying a virtual image in accordance with the yaw angle “the display determiner 52c determines whether or not to display the virtual image Iv on the basis of the yaw angle variation amount of the vehicle 200. On the other hand, in the present embodiment, it is possible to determine whether or not to display the virtual image Iv on the basis of a change in the inclination in the pitch direction of the vehicle 200.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Effect of See-Through Truck on Driver Monitoring Patterns and Responses to Critical Events in Truck Platooning of Zhang to reduce a sense of incongruity or discomfort given to the viewer when a display position of an image is corrected. (Matsui paragraph “0089”).

Allowable Subject Matter
Claims 4-6, 10-12, 14 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.M.A./
Examiner, Art Unit 3664     
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664